In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-19-00189-CR

NATHANIEL DALONE PICKROM JR.,                 §    On Appeal from the 213th District Court
Appellant
                                              §    of Tarrant County (1591370R)

V.                                            §    April 9, 2020

                                              §    Opinion by Justice Womack

THE STATE OF TEXAS                            §    (nfp)

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the trial court’s costs assessed

should be deleted and the judgment affirmed as modified.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack